Case 19-11892-KHK          Doc 56     Filed 07/30/21 Entered 07/30/21 13:29:34                 Desc Main
                                     Document      Page 1 of 2


                             UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF VIRGINIA
                                   ALEXANDRIA DIVISION

IN RE: Tonia V Pollard                               )     CASE NO. 19-11892-KHK
                                                     )
                                                     )            CHAPTER 13 BANKRUPTCY
DEBTOR                                               )
                                                     )

                               NOTICE OF FINAL CURE PAYMENT

        Pursuant to Federal Bankruptcy Rule 3002.1(f), the Trustee files Notice that the amount required to
cure the default in the below claim has been paid in full.

Name of Creditor: US Bank Trust National Association/Fay Servicing, LLC
Trustee Claim No.: 001
Court Claim No.: 001

Last four (4) digits of any number used to identify the Debtor’s account: 6325


Mortgage Cure Amount:

        Amount of Allowed Pre-Petition or other Arrearage:                $25,264.13

        Amount Paid By Trustee                                            $25,264.13


Monthly Ongoing Mortgage Payment is Paid:

        ___ Through the Chapter 13 Trustee conduit             _X__ Direct by the Debtor


        Within 21 days of the service of this Notice, the creditor must file and serve same on the
Debtor, Debtor’s counsel and the Trustee, pursuant to Federal Bankruptcy Rule 3002.1(g), a
Statement indicating whether it agrees that the Debtor has paid in full the amount required to cure
the default and whether, consistent with Federal Bankruptcy Code Section 1322(b)(5), the Debtor is
otherwise current on all the payments, or be subject to further action of the Court including possible
sanctions.


Dated: July 30, 2021                                     Respectfully Submitted:

                                                         /s/ Thomas P. Gorman
                                                         Standing Chapter 13 Trustee
Case 19-11892-KHK          Doc 56      Filed 07/30/21 Entered 07/30/21 13:29:34                Desc Main
                                      Document      Page 2 of 2




                                    CERTIFICATE OF SERVICE

        I hereby certify that on July 30, 2021, service of a true and complete copy of the above and
foregoing pleading or paper was made upon the following by electronic service

John C. Morgan, Jr., Esquire
Attorney for Debtor
New Day Legal, PLLC
98 Alexandria Pike, Ste. 10
Warrenton, VA 20186

McCalla Raymer Leibert Pierce, LLC
Attorney for US Bank Trust National Association
Attn: Michael J. McCormick, Esquire
1544 Old Alabama Road
Roswell, GA 30076

McCalla Raymer Leibert Pierce, LLP
Attorney for US Bank Trust National Association
Attn: Daniel Alan Ross, Esquire
777 108th Ave NE
Suite 1895
Bellevue, WA 98004


and upon the following by depositing the same in the United States mail, envelopes properly addressed to
each of them and with sufficient first-class postage affixed.

Tonia V Pollard
Chapter 13 Debtor
15184 Cloverdale Road
Woodbridge, VA 22193

Fay Servicing, LLC
PO Box 814609
Dallas, TX 75381-4609




                                                         /s/ Thomas P. Gorman
                                                         Thomas P. Gorman, Chapter 13 Trustee
